Citation Nr: 1208558	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-38 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from April 1958 to May 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

The issue of total disability rating based on individual unemployability (TDIU)  was referred by a Board decision in July 2009, but does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin rash, and he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  The evidence associated with the Veteran's claims file since the September 2001 denial is new and material.

3.  The evidence of record establishes that the Veteran has a skin disability which began in service and has continued to recur since that time.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision which denied entitlement to service connection for a skin rash is final; new and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

2.  Criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a skin disability was last finally denied by a September 2001 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, the Veteran was initially denied service connection for a skin disability in a September 1978 rating decision which found that while he had been treated for a skin rash on a number of occasions while in service, no skin rash was present at the time of a VA examination.  The Veteran initially appealed this decision, but he eventually withdrew his claim, and the rating decision became final.  

In November 2000, the Veteran attempted to reopen his previously denied claim for a skin disability, but his claim was denied by a September 2001 rating decision.  The Veteran did not appeal this decision, nor did he submit any additional evidence within a year of the rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  As such, the September 2001 rating decision became final.

In December 2005, the Veteran once again filed to reopen his previously denied claim for a skin disability.  In support of his claim, the Veteran provided both private and VA treatment records showing treatment of a skin rash, which had most recently been diagnosed as dermatitis.  He also testified at a hearing before the Board, describing the onset of his skin rash in service and how it.  The RO declined to reopen the Veteran's claim, concluding that while the evidence was new, it was not material in that it did not relate the Veteran's skin condition to his time in service.

However, the Court of Appeals for Veterans Claims (Court) has held that in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Shade is particularly relevant to the Veteran's claim in that his claim was initially denied in 1978 because no skin rash was present on a post-service VA examination.
However, the Veteran has never maintained that his rash has been continuous since service.  Rather, he has consistently reported that it began in service in the 1960s and has recurred at an interval of approximately one to two outbreaks per year since that time; and his testimony is presumed to be credible for the limited purpose of determining whether to reopen his claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

More importantly, treatment records submitted since 2001 clearly show that the Veteran has received treatment for skin rashes, which satisfies the current disability requirement of service connection.  

The Board acknowledges that the Veteran has not continually experienced a rash since service, but VA regulations acknowledge that some diseases, such as skin diseases, can be subject to temporary or episodic improvement, and it would therefore be possible to have a skin disability that was not constantly present.  See 38 C.F.R. § 3.344.  As such, the presence of a current disability, even if not omnipresent, would be sufficient in this case to trigger VA's duty to assist, especially in light of the numerous service treatment records which showed treatment for skin rashes.   See Shade, 24 Vet. App. at 118.

The evidence submitted since the September 2001 rating decision, when presumed credible, shows a current skin disability which has continuously existed since the Veteran's time in service.  This evidence is considered to be new in that it had not been previously of record, and it is material in that it addresses the requirements of service connection.  As such, this evidence is considered to raise a reasonable possibility of substantiating the Veteran's claim, and the claim is accordingly reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In this case, the Veteran testified at a hearing before the Board in October 2011 that he first developed a skin rash while he was in military service in the early 1960s that was treated on numerous occasions while he was in service (and it is noted that the Veteran served for more than 20 years, retiring in 1978).  

Service treatment records support the Veteran's testimony, showing treatment for dermatitis in January 1960 and again in April 1961.  In September 1963, he was felt to have a neurodermatitis on his left index finger that "comes & goes."  In December 1964, the Veteran received treatment for a foot rash, and he was noted to have a scaly erythematous like eruption in the interdigit areas on the left foot and in the upper extremities, that was somewhat relieved by hydrocortisone.  In January 1972, the Veteran had a dry skin rash on his elbow; and in January 1976 the Veteran was thought to have probable herpes simplex, as a skin biopsy showed intradermal bulla that were consistent with herpes simplex.  However, the medical officer stated that lack of ballooning degeneration and the relative paucity of acantholytic changes was not entirely compatible with such a diagnosis.

The Veteran also reported skin diseases on medical history surveys completed with physicals in 1964 (where it was noted that the Veteran had presented with scaly erythematous like eruptions in the interdigit areas on the left foot), in 1966, in 1970 (where it was noted that the Veteran had a history of rashes that were not present at the time of the examination), and in 1977 (where it was noted that the Veteran had experienced recurrent psoriasis since 1964 which had been adequately treated).

A month after separation, the Veteran filed a claim for service connection for a skin condition.  However, the claim was denied, as a skin condition was not shown on a VA examination in August 1978.  At this examination, the Veteran reported having experienced skin problems since 1963, which appeared approximately every eight months or so causing blisters to develop on the sides of his fingers, but his skin was 100 percent clear at that time.  The Veteran also complained about having had problems with a skin rash at a neuropsychiatric evaluation also conducted in August 1978.  

In a notice of disagreement in January 1979, the Veteran asserted that his skin problem began on his foot in 1963-64 and had moved to his hand after he scratched his foot with an open cut on one of his fingers.  He stated that since that time, the rash had always appeared on one or two fingers of either hand and remained for one week to two months.  He stated that the rash had reoccurred as soon as three months after an outbreak and had been latent for as long as three years.

The Veteran's claim was remanded by the Board in 1979 to obtain a VA examination of his skin, but he requested to defer the examination until the rash was present, and ultimately, he withdrew his claim before such an examination could be conducted.

Following this initial adjudication, the claims file is generally void of any treatment records for a number of years, as complaints of skin problems do not appear again until the 2000s.  Nevertheless, the Veteran has consistently reported that his skin problems began during service in the early 1960s.  

For example, at a VA treatment session in March 2002, the Veteran reported having a rash since 1963, although the doctor found no rash to be present at that time.  At a private treatment session in March 2006, the Veteran complained of a rash that had been a problem for the past 40 years (first starting in 1963 while in the Air Force), involving the palms, wrists and fingers.  The rash was primarily present on the right wrist.  The Veteran was diagnosed with a rash and given medication.  

The Veteran also wrote a statement in July 2006 describing the onset of his rash in service around 1963-64 and he testified to this again at his Board hearing in 2011.

The only time of record that the Veteran did not clearly relate the onset of his rash to his time in service was at an April 2007 private treatment record, where he reportedly stated that the rash that had been a problem for the past five years.  However, even here, the Veteran qualified that the rash had occurred previously, but had not been diagnosed.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, the Court has held that a lay person, such as the Veteran, may be capable of diagnosing physically observable non-complex disorders, such as a skin disorder. McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  Essentially, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, a skin rash, such as the one the Veteran has repeatedly described, is something he is competent to report.  The Board must then assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Having reviewed the Veteran's numerous statements, the Board finds them to be entirely credible as they have been consistent as to the onset of the skin rashes.  Not only that, but his statements are entirely supported by his service treatment records.  The Veteran has also consistently related the onset of the skin rash to service even when simply seeking treatment for the rashes (as opposed to an evaluation in conjunction with a claim for benefits).

The Board acknowledges that the Veteran's skin rash has not been present during a number of medical appointments over the years, but the nature of many skin rashes is that they come and go; and the Veteran has freely admitted that the rashes only appear several times per year.  

It is also somewhat unclear what the actual skin disability is that the Veteran has, as it has been diagnosed most recently as a "rash" and as dermatitis.  Nevertheless, competent and credible testimony has established that the symptoms of the "rash" are consistently similar to those the Veteran experienced in service.

As such, the onset of a current disability has been related to the Veteran's time in military service, and the criteria for service connection have therefore been met.  Accordingly, the Veteran's claim is granted.  The nature and extent of the disability is not before the Board at this time.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

Service connection for a skin disability is granted.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


